United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2879
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Arnulfo Lizarraga-Lopez,                * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: January 30, 2002

                               Filed: February 7, 2002
                                    ___________

Before WOLLMAN,1 Chief Judge, FAGG, and MURPHY, Circuit Judges.
                             ___________

PER CURIAM.

       Arnulfo Lizarraga-Lopez pleaded guilty to conspiring to distribute and possess
with intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and
846. The district court2 sentenced him to 87 months in prison and 5 years of

      1
       The Honorable Roger L. Wollman stepped down as Chief Judge of the United
States Court of Appeals for the Eighth Circuit at the close of business on January 31,
2002. He has been succeeded by the Honorable David R. Hansen.
      2
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
supervised release. On appeal, counsel has moved to withdraw under Anders v.
California, 386 U.S. 738 (1967), and filed a brief raising the issue whether the district
court erred in denying Lizarraga-Lopez’s motion for downward departure based on
his status as a deportable alien and his willingness to waive deportation proceedings.

       At sentencing the district court acknowledged its authority to depart, and thus
its discretionary decision not to depart under the circumstances in this case is
unreviewable. See United States v. Lim, 235 F.3d 382, 385 (8th Cir. 2000).

      Moreover, following our independent review, see Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we affirm the sentence, and
we grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-